INVESTMENT COMPANY BOND Bond No. 00 FI 0259949-09 Hartford Fire Insurance Company (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): Global Real Estate Investments Fund Principal Address: 8400 E. Crescent Parkway, Suite 600 Greenwood Village, CO 80111 Item 2. Bond Period: from 12:01 a.m. on 10/23/2009 to 12:01 a.m. on 10/23/2010 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability:250,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 250,000 $ 10,000 II. Premises $ 250,000 $ 10,000 III. Transit $ 250,000 $ 10,000 IV. Forgery or Alteration $ Not Covered $ Not Covered V. Securities $ 250,000 $ 10,000 VI. Counterfeit Currency $ 250,000 $ 10,000 VII. Computer Systems Fraudulent Entry $ 250,000 $ 10,000 VIII. Voice Initiated Transaction $ Not Covered $ Not Covered IX. Telefacsimile Transfer Fraud $ Not Covered $ Not Covered X. Uncollectible Items of Deposit $ 25,000 $ 1,000 XI. Audit Expense $ 25,000 $ 1,000 XII. Stop Payment $ 25,000 $ 1,000 XIII. Unauthorized Signatures $ Not Covered $ Not Covered No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: F-6018-0; F-6036-0; F-6002-0; F-6011-0; F-6019-0; RN0U00100; HG00H00900;F-5267-0 Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s)N/Asuch termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 11 day of November, 2009. Sean Kennedy, Authorized Representative IC 00 H003 00 0308 Page 1 of 12 F-6000-0 © 2006, The Hartford INVESTMENT COMPANY BOND The UNDERWRITER, in consideration of the payment of premium, and in reliance upon all statements made and information furnished to the UNDERWRITER by the INSURED in applying for this bond, and subject to the DECLARATIONS, COVERAGES, GENERAL CONDITIONS, DEFINITIONS AND LIMITATIONS and other terms hereof, agrees to indemnify the INSURED for: COVERAGES I.EMPLOYEE Loss to the INSURED directly resulting from “Larceny or Embezzlement” committed by any “Employee”, acting alone or in collusion with others. II.PREMISES A.PROPERTY Loss of “Property” directly resulting from robbery, burglary, larceny (common-law or statutory), mysterious disappearance, damage, destruction or removal from the possession, custody or control of the INSURED, while such “Property” is in the custody of or deposited within any office or premise. B.OFFICE
